DETAILED ACTION
In the Non-Final Rejection mailed 6/23/2021:
Claims 1-3 and 5-21 were rejected.
Claim 4 was cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 9/21/2021 has been entered:
Claims 1, 3, 5-20, and 22-24 are active.
Claims 22-24 are new.
Claims 2, 4, and 21 are cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-20, and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 3, 5, 7-8, 11-14, 20, and 22-24 are objected to because of the following informalities:
Regarding claim 1, a comma (,) should be inserted after “the firearm” in line 2, a colon (:) should be inserted after “comprising” in line 3, a comma (,) should be inserted after “the jacket tube” in line 6, the word “said” should be inserted between “each” and “deflector pot” in line 13, a comma (,) should be inserted after “the silencer system” in line 14, the word “said” should be inserted between “each” and “oncoming flow base” in line 14, the word “said” should be inserted between “each” and “oncoming” in line 15, and the word “circumferencially” should say “circumferentially” in line 18. 
Regarding claim 3, a comma (,) should be inserted after “claim 1” in line 1.
Regarding claim 5, “a barrel end” in line 2 should say “the barrel-side end”.
Regarding claim 7, one of the periods (.) at the end of the claim should be deleted.
Regarding claim 8, the word “said” should be inserted at the end of line 1, the word “the” should be inserted before “axially spaced apart” in line 2, and “a circumferential direction” in lines 3-4 should say “the circumferential direction”.
Regarding claim 11, “a barrel” in line 2 should say “the barrel” and “a firearm” in line 3 should say “the firearm”.
Regarding claim 12, “the inner wall” in line 3 should say “the inner circumference”.
Regarding claim 13, “a barrel” in line 2 should say “the barrel”, “a firearm” in line 3 should say “the firearm”, and “a barrel” in line 3 should say “the barrel”.
Regarding claim 14, “the barrel side end” in line 3 should say “the barrel-side end”.
Regarding claim 20, a period (.) should be inserted at the end of the claim.
Regarding claim 22, “a firearm” in line 2 should say “the firearm”, the word “said” should be inserted between “each” and “deflector pot” in line 5, “a barrel” in line 8 should say “the barrel”, “a firearm” in line 8 should say “the firearm”, and the word “said” should be inserted between “each” and “deflector pot” in line 9.
Regarding claim 23, the phrase “a barrel mounting end” in line 2 should say “the barrel mounting end”.
Regarding claim 24, the word “the” should be inserted before “axially spaced apart” in line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bladen (US 8807272), herein ‘Bladen’.
Regarding claim 22, Bladen discloses a silencer system (10) for a firearm (12), comprising: 
a jacket tube (20) removably mountable on a barrel of the firearm (Fig. 1; last sentence of abstract); 
a first silencer (Fig. 2A; 251-252, 261) coaxically mounted within the jacket tube to form a first annular space between an outer circumference of the first silencer and an inner circumference of the jacket tube (Fig. 2A), wherein the first silencer comprises a stack of at least two deflector pots (251-252; Fig. 2A), each said deflector pot having a first end (Fig. 2A; left end) facing a barrel mounting end (Fig. 2A; 211-212) of the silencer system which includes a conical oncoming flow base (80) having a firing opening (84) extending through a central axis thereof (Fig. 7A), the conical oncoming flow base adapted to deflect gases emerging from the barrel of the firearm into the first annular space (col. 5 lines 54-57), each said deflector pot further including baffles (64, 701; Figs. 5B, 6C) located in the first annular space (Fig. 2A), the baffles comprising at least two circumferentially spaced apart annular deflector plates (64, 701) extending perpendicularly outward from the outer circumference of the first silencer (Figs. 5B, 6C), and wherein the deflector plates of successive deflector pots of the stack are axially spaced apart and offset relative to one another in a circumferential direction to create a gas flow path 
Regarding claim 23, Bladen discloses wherein the first silencer is located an axial distance from the barrel mounting end of the silencer system (Fig. 2A) to form a pressure-reducing chamber (27).  
Regarding claim 24, Bladen discloses wherein each deflector pot in the stack includes at least two sets of the axially spaced apart deflector plates (Fig. 5A; col. 5 lines 29-32), and further wherein the conical oncoming flow base of each deflector pot in the stack includes at least one gas passage (81) extending therethrough (Fig. 7A). 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-9, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bladen (US 8807272) and further in view of Wilson (US 9102010), herein ‘Wilson’.
Regarding claims 1 and 3, Bladen discloses a silencer system (10) for a firearm (12), the silencer system being mountable on a barrel of the firearm (Fig. 1; last sentence of abstract), the silencer system comprising: 
a jacket tube (20) in which a first silencer (Fig. 2A; 251-252, 261) having an axial firing opening (66, 72, 84) is coaxially arranged (Figs. 2A), wherein the first silencer is arranged in the 
Bladen does not expressly teach wherein each said deflector pot has a conical oncoming flow base that faces the barrel-side end of the silencer system and includes at least one gas passage extending towards the respective next deflector pot of the stack of deflector pots.
Wilson teaches a suppressor (1) comprising a jacket tube (2) in which is a plurality of deflector pots (12-16), each having a conical oncoming flow base (Fig. 2) with a plurality of gas passages (Figs. 1-3) that extend towards the respective next deflector pot (Figs. 1-3) and are formed as a ring of axially parallel passage openings (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the deflector pots of Bladen to comprise conical oncoming flow bases with gas passages therethrough as taught by Wilson in order to direct expelled gases through the silencer in a circuitous path away from the path of the fired projectile.
Regarding claim 5, the modified Bladen discloses wherein a first deflector pot (261) of the stack of deflector pots facing the barrel-side end of the silencer system is provided with radial gas passages (81, 82) extending towards the intermediate first annular space.
Regarding claim 6, the modified Bladen discloses wherein the oncoming flow base of a first deflector pot (261) of the stack of deflector pots forms the oncoming flow cone (Fig. 2A).
Regarding claim 7, the modified Bladen discloses wherein the oncoming flow cone is a separate component (261) mounted on a first deflector pot (251-252) of the stack of deflector pots (Fig. 2A). 
Regarding claim 8, the modified Bladen discloses wherein each said deflector pot includes two sets of the axially spaced apart circumferentially spaced apart annular deflector plates which are offset relative to one another in the circumferential direction (Fig. 5A; col. 5 lines 29-32).  
Regarding claim 9, the modified Bladen discloses wherein the gas outlet of the first annular space comprises axially parallel outlet openings (541-542) in an end ring (22) which closes the annular space at an end facing away from the barrel (Fig. 2A). 
Regarding claim 11, the modified Bladen discloses wherein the jacket tube includes a thread adapted to be mounted on the barrel of the firearm (abstract; last paragraph). 
Regarding claim 12, the modified Bladen discloses wherein a sleeve (41, 212) is accommodated coaxially in the jacket tube (Fig. 3B) to form a second annular space (27) between an outer circumference of the sleeve and the inner circumference of the jacket tube (Fig. 3B), wherein the sleeve is located at an axial distance from the first silencer (Fig. 2A), and wherein the second annular space includes a plurality of baffles (44, 45, 48) therein. 
Regarding claim 13, the modified Bladen discloses wherein the sleeve may be slid onto the barrel of the firearm and the sleeve has a thread (43) at an end facing the first silencer for anchoring to the barrel (Fig. 3B; col. 4 lines 57-61).
Regarding claims 16-17, the modified Bladen does not expressly teach wherein the jacket tube contains a partition wall having a central opening between the first silencer and the sleeve, and wherein the sleeve is supported on the partition wall via a radially perforated pipe section. 
Wilson further teaches a suppressor (1) comprising a jacket tube (2) in which a sleeve (6) is spaced from a first silencer (Fig. 2) comprising a plurality of deflector pots (12-15), wherein the jacket tube contains a partition wall (16) having a central opening (16A) between the first silencer and the sleeve (Fig. 2), wherein the sleeve is supported on the partition wall via a radially perforated pipe section (Fig. 2; radially perforated pipe section is shown to be positioned between threaded end 10-11 of sleeve 6 and proximal end face of wall 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Bladen with a partition wall and a radially perforated pipe section as taught by Wilson in order to direct some of the expelled gases outwardly into the jacket tube prior to reaching the first silencer.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bladen (US 8807272) in view of Wilson (US 9102010), as applied to claim 1 above, and further in view of Latka (US 8991551), herein ‘Latka 551’.
Regarding claims 10 and 20, the modified Bladen does not expressly teach wherein the gas outlet of the intermediate first annular space comprises radially offset axially normal outlet openings extending through a wall of the jacket tube.
Latka 551 teaches a silencer system (200) for a firearm (col. 6 lines 4-5) comprising a jacket tube (210) and a first silencer (Fig. 5) coaxially arranged in the jacket tube (Fig. 5) to form an intermediate first annular space (Fig. 5; area between the outer surface of cylindrical wall of baffle 250 and the inner surface of housing 210), wherein the intermediate first annular space includes a gas outlet comprising radially offset axially normal outlet openings (212; Figs. 4-5) extending through a wall of the jacket tube (Figs. 4-5; col. 6 lines 8-10).
.
Claims 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bladen (US 8807272) in view of Wilson (US 9102010), as applied to claim 1 above, and further in view of Latka (US 8910745), herein ‘Latka 745’.
Regarding claim 14, the modified Bladen does not expressly teach a second silencer accommodated coaxially in the jacket tube to form a second annular space, wherein the second silencer is located on the barrel-side end of the first silencer at a second axial distance from the first silencer, the second annular space including a plurality of baffles therein.
Latka 745 teaches a silencer system (10) comprising a jacket tube (12) within which is a first silencer (Fig. 3; defined by baffles 34 and spacers 36) axially spaced from a second silencer (30; col. 3 lines 45-64) accommodated coaxially within the jacket tube (Fig. 3; col. 3 lines 29-31) such that a second annular space is formed between the jacket tube and the second silencer (Fig. 3; annular space between insert 30 and tube 12) on the barrel side end of the first silencer (Fig. 3), wherein baffles are provided within the second annular space (48; Fig. 3; col. 3 lines 61-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Bladen with a second silencer defining a second annular space in which baffles are positioned as taught by Latka 745 in order to direct a measured portion of the gases, sound energy, and by-products of combustion in a spiral fashion to a plurality of ports, thus dissipating pressure and sonic energy and thereby reducing or eliminating muzzle flash and audible frequencies (Latka 745; col. 3 lines 45-61).
Regarding claim 15, the modified Bladen does not expressly teach wherein the second silencer comprises at least one additional deflector pot.
Wilson further teaches a suppressor (1) comprising a jacket tube (2) in which a second silencer (6, 16) is spaced from a first silencer (Fig. 2) comprising a plurality of deflector pots (12- 15), wherein the second silencer comprises at least one additional deflector pot (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second silencer of the modified Bladen to comprise at least one deflector pot as taught by Wilson in order to deflect gases expelled within the second silencer when a projectile is fired.
Regarding claim 18, the modified Bladen does not expressly teach wherein the second silencer is supported on the oncoming flow cone of the first silencer via a radially perforated pipe section. 
Wilson further teaches a suppressor (1) comprising a jacket tube (2) in which a second silencer (6) is spaced from a first silencer (Fig. 2) comprising a plurality of deflector pots (12-16) and an oncoming flow cone (Fig. 2; proximal conical surface of baffle 16), wherein the second silencer is supported on the oncoming flow cone via a radially perforated pipe section (Fig. 2; radially perforated pipe section is shown to be positioned between threaded 10 end 11 of second silencer 6 and proximal surface of baffle 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Bladen with a radially perforated pipe section as taught by Wilson in order to direct some of the expelled gases outwardly into the jacket tube prior to reaching the first silencer.
Regarding claim 19, the modified Bladen does not expressly teach wherein the second annular space is provided with a gas outlet comprising axially normal outlet openings extending through a wall of the jacket tube. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second annular space of the modified Bladen with axially normal outlet openings as taught by Latka 745 for the purpose of allowing a measured portion of the gases, by-products of combustion and sound energy to be discharged from the interior of the silencer (Latka 745; col. 3 lines 54-58).
Conclusion
Claims 1, 3, 5-20, and 22-24 are rejected. Claims 2, 4, and 21 are cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641